Citation Nr: 0418123	
Decision Date: 07/07/04    Archive Date: 07/21/04

DOCKET NO.  04-19 645	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error (CUE) in a 
March 7, 1988 decision wherein the Board of Veterans Appeals 
(Board) denied entitlement to service connection for a 
nervous disorder.

(The issues of entitlement to service connection for a 
prostate disorder, claimed as secondary to Agent Orange 
exposure, and entitlement to service connection for 
hypertension are addressed in a separate decision with a 
separate docket number.)


REPRESENTATION

Moving party represented by:  Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel



INTRODUCTION

The moving party is a veteran who served on active duty from 
April 1969 to November 1970.  

This case comes before the Board of Veterans' Appeals (Board) 
on motion by the moving party and his representative alleging 
CUE in a March 7, 1988 Board decision as to the issue noted 
above.  

Preliminarily, it is noted that a motion for revision of a 
decision based on CUE must meet certain requirements in order 
to qualify for review by the Board.  38 C.F.R. § 20.1404(a) 
(2003) requires that the motion must be in writing, and must 
be signed by the moving party or that party's representative.  
The motion must include the name of the veteran; the name of 
the moving party if other than the veteran; the applicable 
Department of Veterans Affairs (VA) file number; and the date 
of the Board of Veterans' Appeals decision to which the 
motion relates.  

If the applicable decision involved more than one issue on 
appeal, the motion must identify the specific issue, or 
issues, to which the motion pertains.  The Board finds that 
the moving party has met the necessary requirements to 
qualify for review by the Board, and that the motion is ready 
for such review.  38 C.F.R. § 20.1404(a) (2003).


FINDINGS OF FACT

1.  On March 7, 1988, the Board denied the appeal of an RO 
decision that had denied a claim of entitlement to service 
connection for a nervous disorder.  

2.  The Board's decision of March 7, 1988, to deny the appeal 
of an RO decision that had denied a claim of entitlement to 
service connection for a nervous disorder was supported by 
the evidence then of record, and the applicable statutory and 
regulatory provisions existing at that time were considered 
and correctly applied. 

3.  There exists no error of fact or law in the March 7, 1988 
Board decision, that when called to the attention of later 
reviewers, compels the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error.


CONCLUSION OF LAW

The Board's March 7, 1988 decision to deny the appeal of an 
RO decision that had denied a claim of entitlement to service 
connection for a nervous disorder did not contain CUE.  38 
U.S.C.A. § 7111 (West 2002); and 38 C.F.R. §§ 20.1400 - 
20.1411 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096, now codified at 38 U.S.C.A. 5102, 5103, 
5103A, 5107, was enacted prior to the submission of the 
motion considered herein.  VA issued regulations to implement 
the VCAA in August 2001.  66 Fed. Reg. 45,620 (to be codified 
as amended at 38 C.F.R. 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. 3.156(a) that is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. 3.156(a), 
the second sentence of 38 C.F.R. 3.159(c), and 38 C.F.R. 
3.159(c)(4)(iii), VA stated that "the provisions of this rule 
merely implement the VCAA and do not provide any rights other 
than those provided in the VCAA." 66 Fed. Reg. 45,629.  
Accordingly, in general where the record demonstrates that 
the statutory mandates have been satisfied, the regulatory 
provisions likewise are satisfied.

In Livesay v. Principi, 15 Vet. App. 165 (en banc) (2001), 
however, the United States Court of Appeals for Veterans 
Claims (CAVC) held that the VCAA was not applicable to 
motions alleging CUE in decisions of the Board.  Accordingly, 
the Board finds that the VCAA is not applicable to this 
motion as a matter of law.

On March 7, 1988, the Board entered a decision to deny the 
moving party's appeal of an October 1986 RO decision that had 
denied the moving party's claim of entitlement to service 
connection for a nervous disorder.  

In that decision, two members of the Board found that the 
moving party's complaints of sleeplessness during service 
were the first manifestations of an anxiety disorder 
diagnosed two months after separation from service, and voted 
to grant service connection for a nervous disorder.  In a 
dissenting opinion, one member of the Board voted to deny 
service connection for a nervous disorder, finding that a 
psychiatric disorder was not manifest during active duty or 
upon separation, and that a generalized anxiety disorder was 
not diagnosed until more than 15 years after active duty, and 
was post-service in origin.  

As the original panel sitting on the case was not unanimous, 
in accordance with the provision of 38 U.S.C.A. § 4003 and 
38 C.F.R. § 19.181 (1988), the Acting Chairman of the Board 
directed consideration of the case by an expanded panel of 
the Board.  The expanded panel voted to concur with the 
dissenting opinion to deny the moving party's claim of 
entitlement to service connection for a chronic psychiatric 
disorder.  The Acting Chairman of the Board voted to concur 
with the majority as expressed in the dissenting opinion.  
The appeal of the October 1986 RO decision that had denied 
the moving party's claim of entitlement to service connection 
for a nervous disorder was thus denied.  

The only arguments submitted by the moving party and his 
representative with respect to his motion for revision of the 
1988 Board decision based on CUE, were those which were 
advanced in the June 2003 Motion submitted by the moving 
party.  

In the June 2003 Motion, the moving party noted that service 
connection had been awarded for post-traumatic stress 
disorder (PTSD) effective from November 2001, and argued that 
the Board's March 7, 1988, decision contained CUE because it 
did not award service connection for PTSD due to his combat 
service in Vietnam.  

The moving party submitted a copy of the March 7, 1988 
decision, and stated that he had highlighted areas that 
supported his claim.  He asked that his request be considered 
"based in the award from the Board," and argued that "the 
dissension was based on false pretenses."  The copy of the 
March 7, 1988 decision submitted by the moving party had 
highlighted several paragraphs contained in the initial Board 
grant, and included two notations, one regarding anxiety 
shown "within 1 year," and a second notation of "post-
traumatic" with a reference to the veteran's tour in 
Vietnam.  

Rule 1403, which is found at 38 C.F.R. § 20.1403 (2003), 
relates to what constitutes CUE and what does not, and 
provides as follows:

(a) General.  Clear and unmistakable error is 
a very specific and rare kind of error.  It 
is the kind of error, of fact or of law, that 
when called to the attention of later 
reviewers compels the conclusion, to which 
reasonable minds could not differ, that the 
result would have been manifestly different 
but for the error.  Generally, either the 
correct facts, as they were known at the 
time, were not before the Board, or the 
statutory and regulatory provisions extant at 
the time were incorrectly applied.  

(b) Record to be reviewed. (1) General.  
Review for clear and unmistakable error in a 
prior Board decision must be based on the 
record and the law that existed when that 
decision was made.  (2) Special rule for 
Board decisions issued on or after July 21, 
1992.  For a Board decision issued on or 
after July 21, 1992, the record that existed 
when that decision was made includes relevant 
documents possessed by the Department of 
Veterans Affairs not later than 90 days 
before such record was transferred to the 
Board for review in reaching that decision, 
provided that the documents could reasonably 
be expected to be part of the record.

(c) Errors that constitute clear and 
unmistakable error.  To warrant revision of a 
Board decision on the grounds of clear and 
unmistakable error, there must have been an 
error in the Board's adjudication of the 
appeal which, had it not been made, would 
have manifestly changed the outcome when it 
was made.  If it is not absolutely clear that 
a different result would have ensued, the 
error complained of cannot be clear and 
unmistakable.

(d) Examples of situations that are not clear 
and unmistakable error.  (1) Changed 
diagnosis.  A new medical diagnosis that 
"corrects" an earlier diagnosis considered 
in a Board decision.  (2) Duty to assist.  
The Secretary's failure to fulfill the duty 
to assist.  (3) Evaluation of evidence.  A 
disagreement as to how the facts were weighed 
or evaluated.  

(e) Change in interpretation.  Clear and 
unmistakable error does not include the 
otherwise correct application of a statute or 
regulation where, subsequent to the Board 
decision challenged, there has been a change 
in the interpretation of the statute or 
regulation.

(Authority: 38 U.S.C.A. § 501(a), 7111).

The Board further notes that with respect to the final 
provisions of the regulations pertaining to the adjudication 
of motions for revision or reversal of prior Board decisions 
on the grounds of CUE, the definition of CUE was based on 
prior rulings of the CAVC.  More specifically, it was 
observed that Congress intended that the VA adopt the CAVC's 
interpretation of the term "CUE."  Indeed, as was discussed 
in the notice of proposed rulemaking (NPRM), 63 Fed. Reg. 
27534, 27536 (1998), the sponsor of the bill that became the 
law specifically noted that the bill would "not alter the 
standard for evaluation of claims of CUE."  143 Cong. Rec. 
1567, 1568 (daily ed. April 16, 1997) (remarks of Rep. Evans, 
sponsor of H.R. 1090, in connection with House passage).  


Therefore, the Board is permitted to seek guidance as to the 
existence of CUE in prior Board decisions based on years of 
prior CAVC decisions regarding CUE, such as Fugo v. Brown, 6 
Vet. App. 40 (1993).

In this case, the moving party has not provided a sound and 
supportable basis for his conclusion that the Board's March 
1988 decision contained CUE.  Essentially, the moving party 
is simply arguing that the disavowed and over-ruled decision 
of the Board in March 1988 should now be accepted as the 
accepted decision simply because service connection was 
eventually granted for PTSD.  Basically, by merely 
referencing and reasserting the over-ruled decision to argue 
his case, the veteran is simply advancing a disagreement as 
to how the facts were weighed or evaluated.  A challenge to 
the evaluation of evidence cannot form the basis for CUE.  38 
U.S.C.A. § 501(a), 7111).  

By the same token, the fact that PTSD was ultimately 
diagnosed, and the fact that service connection was 
ultimately established for that disorder provide little 
assistance in a CUE challenge.  There was no documentation of 
the diagnosis of PTSD at the time of the 1988 decision, and 
in fact, the diagnosis was discounted in an independent 
medical expert opinion cited in the decision.  .  Even if 
PTSD constituted a new medical diagnosis that "corrected" 
an earlier diagnosis, a changed diagnosis cannot form the 
basis for CUE.  38 U.S.C.A. § 501(a), 7111).  

The "errors" described by the moving party were not 
"undebatable;" in fact, they were highly debatable, leading 
to an initial split decision, and an expanded panel that 
ultimately resulted in a denial of the claim.  In this case, 
there is no indication that the correct facts, as they were 
known at that time, were not before the adjudicator (i.e., 
more than a simple disagreement as to how the facts were 
weighed or evaluated), and no suggestion that the statutory 
or regulatory provisions extant at the time were incorrectly 
applied.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) 
(quoting Russell v. Principi, 3 Vet. App. 310, 313-14 
(1992)).  

In conclusion, the moving party has simply taken exception as 
to how the facts before the Board were weighed, and how the 
law was applied.  The Board finds that the moving party's 
allegations do not represent a valid claim of CUE.  In 
essence, the moving party has alleged the existence of an 
error that is "undebatable" and of the sort "which, had it 
not been made, would have manifestly changed the outcome at 
the time it was made."  Russell, 3 Vet. App. at 313-14.  
This is not the case here.  


ORDER

The motion for revision of the Board decision of March 7, 
1988, on the grounds of CUE is denied.



                       
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


YOUR RIGHTS TO APPEAL OUR DECISION ON YOUR MOTION FOR REVIEW FOR CLEAR AND 
UNMISTAKABLE ERROR


The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision on your motion for the Board to review one or more of 
its final decisions for clear and unmistakable error (CUE). If you are 
satisfied with the outcome of this decision, you do not need to do 
anything. However, if you are not satisfied with this decision, you have 
the following options, which are listed in no particular order of 
importance: 

?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision. 

None of these things is mutually exclusive -you can do all three at the 
same time if you wish. However, if you file a Notice of Appeal with the 
Court and motion with the Board at the same time, this may delay your case 
because of jurisdictional conflicts. If you file a Notice of Appeal with 
the Court before you file a motion with the BVA, the BVA will not be able 
to consider your motion without the Court's permission. 

There is no time limit for filing a motion for reconsideration or a motion 
to vacate with the Board. 

How long do I have to start my appeal to the Court? You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the Court. If you also want 
to file a motion for reconsideration or a motion to vacate, you will still 
have time to appeal to the Court. As long as you file your motion(s) with 
the Board within 120 days of the date this decision was mailed to you, you 
will then have another 120 days from the date the BVA decides the motion 
for reconsideration or the motion to vacate to appeal to the Court. You 
should know that even if you have a representative, as discussed below, it 
is your responsibility to make sure that your appeal to the Court is filed 
on time. 

How do I appeal to the United States Court of Appeals for Veterans Claims? 
Send your Notice of Appeal to the Court at: 

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's website on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website. The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision. See 38 C.F.R. 20.1090 --20.1003. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Address your letter to: 

Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision.






VA 
FORM
JUN 
2003(R
S) 
 4597b  Page 1                                                                                                                                                       
Continued

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. See 38 
C.F.R. 20.904. For example, you were denied your right to representation 
through action or inaction by VA personnel, you were not provided a 
Statement of the Case or Supplemental Statement of the Case, or you did not 
get a personal hearing that you requested.  You can also file a motion to 
vacate any part of this decision on the basis that the Board allowed 
benefits based on false or fraudulent evidence submitted by or on behalf of 
the appellant. Send this motion to the address above for the Director, 
Management and Administration, at the Board.  Remember, the Board places no 
time limit on filing a motion to vacate, and you can do this at any time.  
However, if you also plan to appeal this decision to the Court, you must 
file your motion within 120 days from the date of this decision. 

Can someone represent me in my appeal? Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you. An accredited representative of a 
recognized service organization may represent you free of charge. VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA.  An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso. You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, you should write directly to the Court for information. Upon request, 
the Court will provide you a state-by-state listing of persons admitted to 
practice before the Court who are available to represent appellants. This 
information is also provided on the Court's website at 
www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me? Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations. An 
attorney can also charge you for representing you before the Court. VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases: An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan. For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 








VA 
FORM
JUN 
2003(R
S) 
 4597b   Page 2



